[pic]
|                         |Court of Appeals                    |                         |
|JIM R. WRIGHT            |Eleventh District of Texas          |Sherry Williamson        |
|CHIEF JUSTICE            |100 WEST MAIN STREET, SUITE 300     |Clerk                    |
|                         |P. O. BOX 271                       |TELE: 254/629-2638       |
|TERRY McCALL             |EASTLAND, TEXAS 76448               |FAX:  254/629-2191       |
|JUSTICE                  |                                    |sherry.williamson@txcourt|
|                         |                                    |s.gov                    |
|MIKE WILLSON             |                                    |www.11thcoa.courts.state.|
|JUSTICE                  |                                    |tx.us                    |


                              February 7, 2013

|Charles Clay Warner Jr.             |                                    |
|#502362                             |                                    |
|French Robertson Unit               |                                    |
|12071 FM 3522                       |                                    |
|Abilene, TX 79601                   |                                    |
|                                    |                                    |
|Stefani R. Williams, Assistant      |                                    |
|Office of the Attorney General      |                                    |
|Law Enforcement Defense Division -  |                                    |
|012                                 |                                    |
|P. O. Box 12548                     |                                    |
|Austin, TX 78711                    |                                    |
|                                    |                                    |
|Brooks Hagler, Judge                |                                    |
|259th District Court                |                                    |
|P. O. Box 429                       |                                    |
|Anson, TX 79501                     |                                    |

RE:   Appellate Case Number:  11-13-00018-CV
      Trial Court Case Number:     021949 mandamus
Style:      In re Charles Clay Warner

      The Court has this day DENIED Relator's pro se petition  for  writ  of
mandamus in the above cause.  We enclose a copy of our Court's judgment.

      Pursuant to Tex. R. App. P. 52.8(d), when the Court denies  relief  in
an original proceeding, the Court is not required to  hand  down  a  written
opinion.

                                             Respectfully yours,
                                             [pic]
                                             Sherry Williamson, Clerk


                                             |cc: |District Clerk - Jones County                                        |
|    |Dean Rucker, Administrative Judge                                    |